Citation Nr: 1230019	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating higher than 50 percent for adjustment disorder with depressed mood, previously rated as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO continued the 50 percent rating that the Veteran was receiving for his adjustment disorder with depressed mood, which had previously been rated as PTSD.  The Veteran appealed to the Board, seeking a higher rating. 

In its December 2011 decision, the Board noted that the RO had construed the Veteran's claim as arising from a July 2010 claim for an increased rating for his psychiatric disability.  The Board also noted that the July 2011 and previous claims had been received within one year of the September 2009 rating decision which granted the Veteran service connection for a psychiatric disability, effective the December 31, 2008, date of his application to reopen his previously denied claim.  Those prior claims had made reference to, and requested VA obtain, additional pertinent VA medical treatment records.  Pursuant to 38 C.F.R. § 3.156(b), this additional evidence, having been received within one year of the September 2009 rating decision, must be considered as having been filed as part of the pending claim decided within that rating decision.  38 C.F.R. § 3.156(b) (2011).  This evidence also tolled the finality of the September 2009 decision.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board therefore considered the appeal as having arisen from the assignment of an initial rating following the award of service connection for a psychiatric disability, effective December 31, 2008.

As the Veteran was receiving a 30 percent rating for his psychiatric disability prior to January 27, 2010, and a 50 percent rating thereafter, the Board bifurcated the issue to reflect a claim for an initial rating higher than 30 percent prior to this date and a rating higher than 50 percent thereafter.  The Board granted a 50 percent rating prior to January 27, 2010 and denied any higher rating, resulting in a uniform 50 percent rating.  The Board also remanded a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran continues to seek a rating higher than 50 percent for his psychiatric disability.

In April 2012, United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for the Veteran and VA to vacate the decision to deny a rating higher than 50 percent for the Veteran's psychiatric disability, and to remand for additional proceedings.  The Veteran subsequently submitted an April 2012 VA treatment note and waived initial RO review of this evidence.  38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The level of the Veteran's disability caused by his psychiatric symptoms has most nearly approximated total occupational and social impairment throughout the appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent rating for adjustment disorder with depressed mood, previously rated as PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code (DC) 9440 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Board is, however, granting the maximum 100 percent rating for the entire appeal period, consideration of whether VA complied with its duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000 is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 100 percent rating.

The Veteran's adjustment disorder with depressed mood is rated under 38 C.F.R. § 4.130, DC 9440.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

Upon receipt of the Veteran's application to reopen his claim for entitlement to service connection for PTSD, he was afforded a VA psychiatric examination in September 2009.  He reported such symptoms as depression, nervousness, intrusive thoughts and nightmares regarding his wartime experiences, poor sleep, heightened anger and irritability, and hopelessness.  The Veteran was previously married for many years, but his wife died several years ago. They had two sons, one of whom resided with the Veteran.  He maintained infrequent contact with the other. During military service, the Veteran served in the Pacific Theater in a photo reconnaissance squadron during World War II, and his unit was frequently attacked by the Japanese.  He recalled one incident in which an ammunition dump was hit, and he witnessed U.S. soldiers being severely burned in the resulting explosion and fire.  After service, he worked for many years in the garment industry.  He eventually became president of his own clothing company until he retired in 1978.  Since that time, he has experienced financial difficulties due to investment losses following the collapse of several mortgage companies.  Currently, he denied any hobbies or leisure activities, and reported little to no social interaction.

On examination, the Veteran was alert and fully oriented, and was able to interact with the examiner.  No gross impairment in thought processes or communication was evident, and no hallucinations or delusions were reported.  Personal grooming and hygiene were adequate, and the Veteran was able to perform all basic activities of daily living.  He denied any suicidal or homicidal plans, but did admit to some occasional vague suicidal thoughts, as he felt he had nothing for which to live.  No memory deficits were noted, and his memory was significantly above average for his age group.  His speech was of regular rate and rhythm, with relevant and logical content.  His mood was depressed and anxious.  No impairment in impulse control was noted.  He reported himself to be very precise, organized, and meticulous about himself and his actions, which the examiner interpreted as evidence of a compulsive personality.  The final impression was of PTSD, chronic, delayed, with a compulsive personality.  The examiner found the Veteran to be competent to manage his financial benefits.  A GAF score of 45 was assigned. 

Another VA psychiatric examination was afforded the Veteran in March 2010.  The Veteran's reported symptoms included insomnia, nightmares, intrusive thoughts, anger, and a depressed mood.  He had tried psychiatric medications in the past but was no longer taking them.   He also attended PTSD support groups at a VA medical center.  The Veteran continued to live with one of his sons, but stated they argued constantly, chiefly regarding finances.  On objective evaluation, the Veteran was alert and oriented, and able to communicate in a normal fashion.  Speech was of normal rate and rhythm, with logical and relevant content.  Thought processes were also without impairment.  Both short- and long-term memory were within normal limits.  No delusions or hallucinations were present.  The Veteran maintained eye contact with the examiner and interacted in a normal manner, without inappropriate behaviors.  He denied any suicidal or homicidal thoughts or plans.  No compulsive, obsessive, or ritualistic behavior was observed or reported. The Veteran was without panic or anxiety attacks.  His impulse control was not impaired.  The examiner found the Veteran capable of maintaining his personal grooming and hygiene, managing his finances, and independently performing basic tasks of daily living.  Overall, the examiner found the Veteran's PTSD to be moderate in nature, and a GAF score of 58 was assigned.

On the September 2009 VA examination, the examiner characterized the Veteran's PTSD as severe, and stated it resulted in such symptoms as severe depression, chronic anxiety, disillusionment, survivor guilt, and social isolation.  Other symptoms included nightmares, flashbacks, mood swings, and insomnia.  The Veteran was otherwise fully oriented, with normal thoughts and memory.  He was without evidence of delusions, hallucinations, or paranoid ideation.  The examiner also suggested the Veteran was unemployable secondary to his service-connected psychiatric disability.

In October 2009 and January 2010 VA treatment notes, a VA psychologist reported that the Veteran continued to experience flashbacks, severe depression, chronic anxiety, disillusionment, survivor guilt, and social isolation.  He also continued to be fully oriented, without hallucinations, delusions, paranoid thoughts, or suicidal or homicidal thoughts or plans.  The VA psychologist opined that, due to the nature, severity, and chronicity of the Veteran's PTSD, he "can no longer maintain gainful employment, nor can he sustain effective social relationships."  The same VA psychologist reiterated this opinion in the February 2012 treatment note submitted to the Board.

On the November 2010 VA examination, the Veteran reported symptoms of insomnia, anger and irritability, intrusive thoughts and flashbacks, and depression.  He denied any hospitalization for treatment of his psychiatric symptoms.  On objective evaluation, he was alert and fully-oriented, with normal thought content and patterns, good communication skills, and adequate memory for his age.  He was able to manage his personal grooming and hygiene and other activities of daily living, and he denied any delusions or hallucinations.  He denied any suicidal or homicidal thoughts or plans.  His speech patterns were relevant and logical, with some slight halting likely due to his age.  He denied panic attacks, and his impulse control was within normal limits.  His symptoms were described as severe by the examiner, and PTSD, chronic, was confirmed.  The examiner also stated the Veteran's social and occupational impairment was "total" secondary to his PTSD.  A GAF score of 55 was assigned. The Veteran was considered competent to manage his financial benefits.

On the April 2011 VA examination, the Veteran denied any ongoing counseling, use of medication, or recent hospitalizations related to his psychiatric disability.  His symptoms continued to include poor sleep, nightmares, social isolation, and depression. On objective examination, he was alert and oriented, with normal thought processes and speech patterns.  His speech was logical, relevant, clear, and constant.  He denied any legal difficulties, and his personal hygiene and grooming were good.  Some memory problems were reported by the Veteran. He denied any suicidal thoughts or plans, delusions, or hallucinations.  No obsessive or ritualistic behaviors were reported.  He was without panic or anxiety attacks. Impulse control was adequate.  In the examiner's opinion, the Veteran did not meet the diagnostic criteria for PTSD; rather, a diagnosis of adjustment disorder with depressed mood was warranted.  The examiner suggested the Veteran's adjustment disorder was related to his present living situation and financial difficulties.  A GAF score of 50 was assigned.  The Veteran was considered competent to manage his finances.

The Veteran has also received VA outpatient psychiatric treatment during the pendency of this appeal.  He has consistently reported such symptoms as a depressed mood, social isolation, intrusive thoughts of his military experiences, hypervigilance, and a sense of hopelessness.  These treatment notes have generally shown that the Veteran was fully oriented, with normal speech, thought, and behavior patterns.  His grooming and personal hygiene have been adequate, and his insight and judgment have been fair.  He has denied any suicidal or homicidal thoughts or plans, and has no reported legal difficulties.  He has also denied alcohol or drug abuse.  His GAF scores have ranged between 45 and 50.

The above evidence reflects that the Veteran has not had the symptoms listed in the criteria for a 100 percent rating.  Under Mauerhan, however, this does not preclude a 100 percent rating.  The evidence includes multiple medical opinions as to the severity of the Veteran's psychiatric disability and the overall level of impairment that it causes, including some that indicate total occupational and social impairment.

The Board notes that, while there has been some disagreement as to whether the Veteran's symptoms are caused by PTSD or adjustment disorder, the benefit of the doubt doctrine requires that all of the symptoms be attributed to his service connected psychiatric disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  It is also noteworthy that the Veteran is 100 years old.  His age was noted by some of the VA heath care professionals in assessing whether the psychiatric disability caused unemployability, but, as noted by the Veteran's representative, 38 C.F.R. § 4.19 provides that age may not be considered as a factor in evaluating service connected disability.

The Board finds that the multiple conflicting opinions of medical professions who were equally well qualified and offered equally well reasoned opinions based on an accurate characterization of the evidence of record are approximately evenly balanced as to the overall level of impairment caused by the Veteran's psychiatric disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board is required to resolve this doubt as to the degree of disability in favor of the Veteran, and therefore accepts the opinions that indicate the level of disability caused by his psychiatric symptoms has most nearly approximated total occupational and social impairment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Moreover, although the GAF scores have fluctuated somewhat, they are not dispositive, and in any event have predominantly been closer to the range indicating serious psychiatric symptoms.  The Board is also of the opinion that the Veteran's psychiatric disability did not suddenly worsen during the appeal period.  The maximum schedular rating of 100 percent for adjustment disorder with depressed mood, previously rated as PTSD, is therefore warranted throughout the appeal period that began on the December 31, 2008, date of claim.  38 C.F.R. § 4.7.


ORDER

A 100 percent rating for adjustment disorder with depressed mood, previously rated as PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


